Filed 10/30/14 P. v. Servin CA3
                                          NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




THE PEOPLE,                                                                             C075889

                   Plaintiff and Respondent,                               (Super. Ct. No. CM039904)

         v.

MATTHEW EVERETT SERVIN,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende).
Having reviewed the record as required by Wende, we shall affirm the judgment.

         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)




                                                             1
        Defendant Matthew Everett Servin pleaded guilty to one count of second degree
robbery (Pen. Code, § 211) and admitted being armed with a firearm in the course of the
offense (id., § 12022, subd. (a)(1)). He was sentenced to state prison for four years—the
middle term of three years plus one year for the firearm enhancement. The court awarded
defendant presentence custody credit of 127 days—111 actual days served plus 16 days
for conduct credit. (Id., § 2933.1.) The court also imposed various fines and fees as set
forth in detail in the abstract of judgment.

        The parties stipulated that a factual basis for the plea could be found in the
probation officer’s report. On November 1, 2013, Alisha N. and Andrea T. were sharing
a room at a Holiday Inn in Chico when defendant and two companions entered the room,
held the two women at gunpoint, stole personal property from each woman and then left.
The women immediately reported the robbery and Chico police officers responded to the
Holiday Inn. The women gave the officers physical descriptions from which the officers
were able to locate and detain defendant and his companions a short distance from the
inn. Both women identified defendant and his companions as the men who had robbed
them.

        Appointed counsel filed an opening brief that sets forth the facts of the case and
asks this court to review the record to determine whether there are any arguable issues on
appeal. (Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of the right to
file a supplemental brief within 30 days of the date of filing of the opening brief. More
than 30 days have elapsed and we have received no communication from defendant.

        Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.




                                               2
                                 DISPOSITION

     The judgment is affirmed.




                                               BUTZ   , J.



We concur:



     ROBIE              , Acting P. J.



     MURRAY             , J.




                                         3